DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 4/14/22 was entered into the record.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites, “the advance and retreat restricting section.”  Instead of “the advance and retreat restricting device.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a side end aligning device (seen in at least Figures 4 and 14), a rear end aligning device (seen in at least Figure 8), a transmission device (seen in Figures 6 and 7) all of which are first introduced in claim 1; an abutting device (seen in Figure 7) and an advance and retreat restricting device (seen in Figures 11-13), and a processing device (seen in Figure 2) which are first introduced in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-263026 (“JP ‘026”).
 	Regarding claim 1, JP ‘026 disclosed a medium aligning device comprising: 
 	a stacking tray (29) that stacks a medium discharged by a discharge section that discharges the medium; 
 	a side end aligning device (34) that is movable in a width direction that is a direction intersecting with a medium discharge direction of the discharge section, and positions and aligns a side end in the width direction of the medium stacked on the stacking tray; 
 	a rear end aligning device (including 32, 38) that is movable in the width direction and positions and aligns a rear end that is an upstream end of the medium stacked on the stacking tray in the discharge direction; and 
 	a transmission device (linking mechanism seen in Figure 7 and 8) that transmits the movement of the side end aligning device in the width direction to the rear end aligning device, 
 	wherein a play in the width direction is provided between the side end aligning device and the transmission device (as can be seen in Figures 7 and 8, this can include the springs as well as the spacing adjacent the springs as seen in Figure 8c), wherein
 	the play is configured to prevent the transmission of the movement of the side end aligning device to the rear end aligning device when the side end aligning device moves in movement range defined by the play (because of the general use of the springs allowing the play, see also Figure 8c where the springs work to prevent the transmission of the movement of the side end aligning device to the rear end aligning device when the side end aligning device moves in movement range), and 
 	the transmission device and the rear end aligning device maintain the same position while the side end aligning device moves in an outward direction (when moving from the position as seen in Figure 8c) and then moves in an inward direction to perform an operation of hitting the side end of the medium (during continued operation).
 	Regarding claim 2, JP ‘026 disclosed when a direction from a center position of the medium in the width direction toward the side end is an outward direction and a direction from the side end toward the center position is an inward direction, an outward movement limit position of the rear end aligning portion in the width direction is located in the inward direction from an outward movement limit position of the side end aligning device (Figures 7 and 8), and an inward movement limit position of the rear end aligning device in the width direction is located in the outer direction from an inward movement limit position of the side end aligning device (considering the rear end aligning portion to be 32 and 38, see Figures 7 and 8).  
 	
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive.  With regard to the 112(f) analysis the amendment replaced the word portion with the word device for each of the aforementioned limitations.  However, there was no sufficient structure added to the claims such that interpretation under section 112(f) is still considered appropriate.
Applicant alleges that the ‘play’ described in claim 1, allowing the range of movement of the side aligning device without also moving the rear end device, is not found within JP ‘026.  The Examiner disagrees. The limitations must be given their broadest reasonable interpretation in view of the disclosure as a whole.  As demonstrated above, JP ‘026 indeed teaches the claimed play.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653